Bach, J.
The defendant appeals from a judgment of the court below adjudging him guilty of a misdemeanor for the violation of an ordinance of the city of Helena, which reads as follows: “The cabs shall stand on Broadway, between Jackson and Warren streets, except in front of the post-office; on the east side of Jackson Street between Broadway and Breckenridge streets; and on the south side of Sixth Avenue between Jackson and Glore streets; and on Bridge Street, from Clore to Main streets; and on the north side of Bridge Street, from Main Street to opposite Water Street. Sec. 2. Any person violating this ordinance shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be subject to a fine not exceeding twenty-five dollars.” It is admitted that the defendant did keep a cab standing on Main Street, in the city of Helena, for the space of two hours.
The only question which we will consider is, whether the ordinance makes the act of the defendant a misdemeanor. A crime or misdemeanor is an act committed or omitted in violation of a public' law forbidding or commanding it. Such is the definition given by Blackstone in book 4 of his Commentaries, and it has been universally accepted by the courts and text-writers. There is nothing in the ordinance directly forbidding the admitted act of the defendant; and if the ordinance is, by implication, to be considered as forbidding this particular act, it must be considered as forbidding any act which violates the terms of the ordinance; hence all such acts would, by implication, become a misdemeanor. *489The ordinance thus considered would be so unreasonable that courts of law would not uphold it. See Field on Corporations, sec. 296, and cases cited; Bishop’s "Written Law, sec. 22. Considered as a command, the ordinance is equally uncertain and indefinite. The city undoubtedly has the right to regulate the use of public streets by ordinances reasonable in their nature. But the ordinance must be specific and definite, using such words as will state, without resort to implication, what constitutes a violation thereof. The judgment is reversed.

Judgment reversed.

Galbraith, J., and McLeary, J., concur.